DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/11/2022 has been entered. Claims 1, 7, 13, 18 and 20 have been amended. Claims 1-20 are pending in this application.

 Response to Arguments
Applicant's arguments filed on 07/11/2022, have been fully considered and entered but are not persuasive.
Arguments related to 112b:
Examiner respectfully disagrees about arguments related to claims 18-19, where the claims clearly redefine the limitation of “estimating the transcoder bitrate” to comprise the same limitation “estimating the transcoder bitrate” based on other parameters.
Please note: The examiner is indefinite about the claim language and the specification. It seems that the confusion is mainly caused by translation. The applicant is advised to adjust the claim language and use specific language which has clear support.

Argument related to 103
With regard to independent Claim 1, the rejection alleges that Zou at paragraphs 0031 and 0033, and FIGS. 1, 2a and 2b teaches “... estimating a transcoder bitrate based on regression over the combination of a first video quality estimator of the first encoded content and a second video quality estimator of a second encoded content, wherein the first encoded content is a first video content encoded in a first encoder format, and wherein the second encoded content is a transcoding the first video content encoded in the first encoder format...” Contrary to the Examiners allegations, Zou teaches a machine learning (support vector machine (SVM) technique to train a machine learning model 206 (Fig. 2a) and then use the trained model to predict a video quality 214. More particularly, Zou teaches a data collector feature estimator 202 that collects “objective measurements of one or more of the bit rate ...associated with the respective” video and target videos (See Zou at 0031). Accordingly, those skilled in the art appreciate that the data collector feature estimator 202 collects/measures the bit rate for the reference video from the reference video itself, and the bit rate of the target vide from the target video itself. Furthermore, the machine learning model is trained 206 and used 214 to determine a quality assessment score of the target video (See Zou at 0036) and not estimating a transcoder bitrate. Therefore, nothing in Zou at paragraphs 0031 and 0033, and FIGS. 1, 2a and 2b teaches “",.estimating a transcoder bitrate based on regression over the combination of a first video quality estimator of the first encoded content and a second video quality estimator of a second encoded content...” as recited in Claim 1.
The Examiner further alleges that “it is obvious to one ordinary skills in the art to exchange the input/output of the training/prediction SVM or to rearrange the output equations of the SVM to predict the target bitrate for predetermined quality.” The Applicant, however, notes that the Examiner provides no reference to support his allegation. Furthermore, Applicant notes that it is well established that allegations of “well known” that are unsupported by documentary evidence can only be taken where the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as to defy dispute (MPEP 2144.03). The Applicant contends that it is not clear how exchanging the input/output of the training prediction SVM 206/214 would work when the model first needs to be trained based on the target and reference videos before it can be used to determine a quality assessment score, or how the bit rate of a transcoder can be determined from regression using a single quality assessment score 214. Applicant also notes that there are no “output equation of the SVM” disclosed in Zou, so it is unknown how to rearrange undisclosed equations. Accordingly, the Examiner has failed to establish a prima facie case of obviousness as a matter of law.
…
Reply 
Applicant agrees that  Zhou teaches a video quality 214, as a function of feature estimator 208 and 210 that collects “objective measurements of one or more of the bit rate ...associated with the respective input video and target videos” (Fig. 2b). This represents equations 1-2 and 4-5 and claim 19 of the current application estimating the target quality as a function of the input video bitrate and output video bitrate. 
The specification did not explain how to “estimate a transcoder bitrate”, as a function of  “a first video quality estimator of the first encoded content” and “a second video quality estimator of a second encoded content”. Equation 3 and 6 and claim 18, represent simple re-arrangement of equations 1-2 and 4-5 to estimate the transcoder bitrate, as a function of  first “input” video bitrate and second “output” video quality.
It is obvious to one with ordinary skills in the art to re-train and re-use SVM of (Zou) such that the output can estimate the target bitrate instead of quality. This represents simple exchange the input/output of the training/prediction SVM such that the SVM can predict the target bitrate for predetermined output video quality and based on reference video quality or bitrate. 
Please note: The curve/relation between the quality versus bitrate for encoder is well-known in the art (XING).
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 repeats the limitation from claim 1: “estimating the transcoder bitrate based on regression over (a) the video quality estimator of the first encoded content and (b) the video quality estimator of the second encoded content”; followed by improper limitation that redefine the limitation  “comprises estimating the transcoder bitrate based on: (a) a bitrate of the first encoded content and (b) the second encoded content”. 
The last limitation is changing the scope of the main limitation, where claim 1 defines the bitrate of the transcoder to depend on (a) the quality of the first encoded content “not the bit rate of the first content” and (b) the quality of the second content and not just “the second content”.
Claim 19 repeats the limitation from claim 1: “estimating the transcoder bitrate”; followed by improper limitation “VMAF estimator is obtained based on a bitrate of the first encoded content and a bitrate of the second encoded bitrate”. The examiner is indefinite about this “VMAF” whether it represents the video quality of both the first encoded content and the second encoded content or even it represents the first VMAF estimator for the first video and the second VMAF estimator for the second video; in either case this yields that the transcoder bitrate will be estimated based on (a) the bitrate of the first encoded content and (b) the bitrate of the second encoded bitrate “transcoder bitrate”. 
The last limitation is changing the scope of the main limitation, where claim 1 defines the bit rate of the transcoder to depend on (a) the quality of the first encoded content “not the bit rate of the first content” and (b) the quality of the second content and not “the bitrate content”. Plus given that the bitrate of the second encoded content “transcoded content” is known, why the claim is estimating it!!!

Claims 1-20 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 20130027568 A1) hereinafter Zou, in view of XING et al. (US 20200195934 A1) hereinafter XING.
Regarding claim 1, 
Zou teaches a computing system [0003] comprising: one or more processors “one or more processors”; one or more non-transitory computing device readable storage medium storing computing executable instructions “one or more computer readable media” that when executed by the one or more processors perform a method comprising [0047]: 
receiving a first encoded content, wherein the first encoded content is a first video content encoded in a first encoder format (the reference video, Fig. 1); 
estimating a transcoder quality (quality assessment score, Fig. 2a “training phase” and 2b “testing/prediction phase”) based on regression “regression SVM [0033]”, as a function of a bitrate estimator of the first encoded content (202, Fig. 2a: objective measurements of one or more of the bit rate of the reference video; 208, Fig. 2b [0031]) and the bitrate estimator of a second encoded content (202, Fig. 2a: objective measurements of one or more of the bit rate of the transcoded reference “target” video; 210, Fig. 2b [0031]). It is obvious to one ordinary skills in the art to exchange the input/output of the training/prediction SVM such that the SVM predict the output video bitrate for predetermined output video quality and based on reference video quality or bitrate.
wherein the first encoded content is a first video content encoded in a first encoder format, and wherein the second encoded content is transcoding of the first video content encoded in the first encoder format (transcoded reference video or target video; Fig. 1); and
a transcoder configured to convert the first encoded content to the second encoded content based on one or more transcoding parameter values including the estimated transcoder bitrate (Transcoder 104 Fig. 1 [0026]-[0028]).  
Zou did not explicitly teach model between video quality and bit-rate.
XING teaches model between video quality and bit-rate (each regression curve represents encoding parameters of a video of a complexity factor under different video qualities.  The encoding parameters may include a bit rate [0047]; Fig. 5b)
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of XING to the teachings of Zou. The motivation for such an addition would be to an efficient alternative to machine learning techniques and tables/curves representing the relation between video quality and various encoding parameters (XING [0047]), where quality of the video may be represented by a PSNR “Peak Signal to Noise Ratio”, a VMAF “multi method visual multimethod assessment fusion”, etc. (XING [0048]) as an objective alternative to the subjective quality assessment.

Regarding claim 2, 
Zou teaches all the features of claim 1, as outlined above.
Zou further teaches wherein the second encoded content comprises a second encoded video content (transcoded reference video; Fig. 1).  

Regarding claim 3, 
Zou and XING teaches all the features of claim 1, as outlined above.
Zou did not explicitly teach a linear regression over video multimethod assessment fusion “VMAF”.
Zou teach video multimethod assessment fusion “VMAF” (each regression curve represents encoding parameters of a video of a complexity factor under different video qualities.  The encoding parameters may include a bit rate [0047]; Fig. 5b shows a polynomial regression, where it is obvious to one with ordinary skills in the art to use a simplified linear model “polynomial of first degree”).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of XING to the teachings of Zou. The motivation for such an addition would be to an efficient alternative to machine learning techniques and tables/curves representing the relation between video quality and various encoding parameters (XING [0047]), where quality of the video may be represented by a PSNR “Peak Signal to Noise Ratio”, a VMAF “multi method visual multimethod assessment fusion”, etc. (XING [0048]) as an objective alternative to the subjective quality assessment.

Regarding claim 4, 
Zou and XING teaches all the features of claim 1, as outlined above.
Zou did not explicitly teach a polynomial regression over video multimethod assessment fusion “VMAF”.
XING teach a polynomial regression over video multimethod assessment fusion “VMAF” (each regression curve represents encoding parameters of a video of a complexity factor under different video qualities.  The encoding parameters may include a bit rate [0047]; Fig. 5b shows a polynomial regression).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of XING to the teachings of Zou. The motivation for such an addition would be to an efficient alternative to machine learning techniques and tables/curves representing the relation between video quality and various encoding parameters (XING [0047]), where quality of the video may be represented by a PSNR “Peak Signal to Noise Ratio”, a VMAF “multi method visual multimethod assessment fusion”, etc. (XING [0048]) as an objective alternative to the subjective quality assessment.

Regarding claim 5, 
Zou and XING teaches all the features of claim 1, as outlined above.
Zou further teaches training a plurality of video quality estimators based on a plurality of different encoding information; and selecting the video quality estimator of a corresponding one of the plurality of video quality estimators matching encoding information of the first encoded content (Fig. 2a).  
Zou did not explicitly teach video multimethod assessment fusion “VMAF” for video quality (video multimethod assessment fusion “VMAF” [0048]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of XING to the teachings of Zou. The motivation for such an addition would be to an alternative, where quality of the video may be represented by a PSNR “Peak Signal to Noise Ratio”, a VMAF “multi method visual multimethod assessment fusion”, etc. (XING [0048]).

Regarding claims 13-17 “method” are rejected under the same reasoning as claims 1-5 “system”, where Zou teaches system and method ([0003]).
Regarding claim 18, 
Zou and XING teaches all the features of claim 1, as outlined above.
Zou further estimating the transcoder bitrate based on a bitrate of the first encoded content and the second encoded content (202, Fig. 2a: objective measurements of one or more of the bit rate of the transcoded reference “target” video; 210, Fig. 2b [0031]). It is obvious to one ordinary skills in the art to exchange the input/output of the training/prediction SVM to predict the target video bitrate for predetermined target video quality.

Regarding claim 19, 
Zou and XING teaches all the features of claim 1, as outlined above.
Zou further  the video quality estimator is obtained based on a bitrate of the first encoded content and a bitrate of the second encoded bitrate (202, Fig. 2a: objective measurements of one or more of the bit rate of the transcoded reference “target” video; 210, Fig. 2b [0031]). 
Zou did not explicitly teach the visual quality estimator comprises a video multimethod assessment Fusion (VMAF) estimator.
XING teach the visual quality estimator comprises a video multimethod assessment Fusion (VMAF) estimator (each regression curve represents encoding parameters of a video of a complexity factor under different video qualities…  where quality of the video may be represented by a PSNR “Peak Signal to Noise Ratio”, a VMAF “multi method visual multimethod assessment fusion” [0047][0048]; Fig. 5b).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of XING to the teachings of Zou. The motivation for such an addition would be to an efficient alternative to machine learning techniques and tables/curves representing the relation between video quality and various encoding parameters (XING [0047]), where quality of the video may be represented by a PSNR “Peak Signal to Noise Ratio”, a VMAF “multi method visual multimethod assessment fusion”, etc. (XING [0048]) as an objective alternative to the subjective quality assessment.

Regarding claim 20, 
Zou and XING teaches all the features of claim 1, as outlined above.
Zou further wherein estimating the transcoder bitrate comprises estimating a minimum transcoder bitrate that provides a predetermined video quality (202, Fig. 2a: objective measurements of one or more of the bit rate of the transcoded reference “target” video; 210, Fig. 2b [0031]). It is obvious to one ordinary skills in the art to exchange the input/output of the training/prediction SVM or to rearrange the output equation of the SVM to predict the target bitrate for predetermined quality.

Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zou and XING, in view of Guillou et al. (US 20040223650 A1) hereinafter Guillou.
Regarding claim 6, 
Zou and XING teaches all the features of claim 1, as outlined above.
Zou did not explicitly teach determining if the received encoder information matches one of a plurality of existing sets of encoder information; selecting a predetermined target bitrate as a transcoder bitrate when the received encoder information does not match one of the plurality of existing sets of encoder in formation; and choosing a visual quality estimator of a corresponding one of the plurality of existing sets of encoder information matching the received encoder information.
Guillou teaches determining if the received encoder information matches one of a plurality of existing sets of encoder information (S80, Fig. 8); selecting a predetermined target bitrate as a transcoder bitrate when the received encoder information does not match one of the plurality of existing sets of encoder in formation (S81, Fig. 8, “mode 1”); and choosing a visual quality estimator of a corresponding one of the plurality of existing sets of encoder information matching the received encoder information (S83, Fig. 8, “mode 3”);.
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Guillou to the teachings of Zou and XING. The motivation for such an addition would be to achieve a good compromise between bit rate and quality of the reconstituted signal (Guillou [0008]).

Regarding claim 7 “method” is rejected under the same reasoning as claim 6 “system”, where Zou teaches system and method ([0003]).

Regarding claim 8, 
Zou and XING and Guillou teaches all the features of claim 7, as outlined above.
Zou further teaches wherein the second encoded content comprises video content encoded in a second encoding format (transcoded reference “target” video [0026]-[0028], Fig. 1).  

Regarding claim 9, 
Zou and XING and Guillou teaches all the features of claim 7, as outlined above.
Zou did not explicitly teach the visual quality estimator comprises a video multimethod assessment Fusion (VMAF) estimator.
XING teach the visual quality estimator comprises a video multimethod assessment Fusion (VMAF) estimator (each regression curve represents encoding parameters of a video of a complexity factor under different video qualities…  where quality of the video may be represented by a PSNR “Peak Signal to Noise Ratio”, a VMAF “multi method visual multimethod assessment fusion” [0047][0048]; Fig. 5b).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of XING to the teachings of Zou and Guillou. The motivation for such an addition would be to an efficient alternative to machine learning techniques and tables/curves representing the relation between video quality and various encoding parameters (XING [0047]), where quality of the video may be represented by a PSNR “Peak Signal to Noise Ratio”, a VMAF “multi method visual multimethod assessment fusion”, etc. (XING [0048]) as an objective alternative to the subjective quality assessment.

Regarding claim 10, 
Zou and XING and Guillou teaches all the features of claim 9, as outlined above.
Zou did not explicitly teach a linear regression over video multimethod assessment fusion “VMAF”.
XING teach a linear regression over video multimethod assessment fusion “VMAF” (each regression curve represents encoding parameters of a video of a complexity factor under different video qualities.  The encoding parameters may include a bit rate [0047]; Fig. 5b shows a polynomial regression, where it is obvious to one with ordinary skills in the art to use a simplified linear model “polynomial of first degree”).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of XING to the teachings of Zou and Guillou. The motivation for such an addition would be to an efficient alternative to machine learning techniques and tables/curves representing the relation between video quality and various encoding parameters (XING [0047]), where quality of the video may be represented by a PSNR “Peak Signal to Noise Ratio”, a VMAF “multi method visual multimethod assessment fusion”, etc. (XING [0048]) as an objective alternative to the subjective quality assessment.

Regarding claim 11, 
Zou and XING and Guillou teaches all the features of claim 9, as outlined above.
Zou did not explicitly teach a polynomial regression over video multimethod assessment fusion “VMAF”.
XING teach a polynomial regression over video multimethod assessment fusion “VMAF” (each regression curve represents encoding parameters of a video of a complexity factor under different video qualities.  The encoding parameters may include a bit rate [0047]; Fig. 5b shows a polynomial regression).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of XING to the teachings of Zou and Guillou. The motivation for such an addition would be to an efficient alternative to machine learning techniques and tables/curves representing the relation between video quality and various encoding parameters (XING [0047]), where quality of the video may be represented by a PSNR “Peak Signal to Noise Ratio”, a VMAF “multi method visual multimethod assessment fusion”, etc. (XING [0048]) as an objective alternative to the subjective quality assessment.

Regarding claim 12, 
Zou and XING and Guillou teaches all the features of claim 7, as outlined above.
Zou further teaches training a plurality of video quality estimators based on a plurality of different encoding information; and selecting the video quality estimator of a corresponding one of the plurality of video quality estimators matching encoding information of the first encoded content (Fig. 2a).  
Zou did not explicitly teach video multimethod assessment fusion “VMAF” for video quality (video multimethod assessment fusion “VMAF” [0048]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of XING to the teachings of Zou. The motivation for such an addition would be to an alternative, where quality of the video may be represented by a PSNR “Peak Signal to Noise Ratio”, a VMAF “multi method visual multimethod assessment fusion”, etc. (XING [0048]) as an objective alternative to the subjective quality assessment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419